t c memo united_states tax_court billye s cannon petitioner v commissioner of internal revenue respondent docket no filed date billye s cannon pro_se charles pillitteri for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect at the time that the petition was filed rule references are to the tax_court rules_of_practice and procedure - - of the special_trial_judge which is set forth below opinion of the special_trial_judge carluzzo special_trial_judge in this case filed pursuant to sec_6404 petitioner claims that respondent’s failure to abate interest with respect to her federal_income_tax liability is an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found at the time that the petition was filed petitioner resided in biloxi mississippi and her net_worth did not exceed dollar_figure million petitioner filed a timely federal_income_tax return attached to that return are several forms w-2 wage and tax statement from the following employers in the following amounts employer amount solo serve corp sec_530 wolf camera inc big_number pca national inc big_number temporaries inc big_number total big_number petitioner also worked as a paralegal for the law firm of smith currie hancock the law firm during at the time she filed her return she could not locate any yearend earnings statements from the law firm so she estimated those earnings to after the petition was filed in this case sec_6404 was redesignated sec_6404 by the victims of terrorism tax relief act of publaw_107_134 b f stat be dollar_figure as indicated by a calculator tape attached to her return the dollar_figure reported as wages salaries tips etc on petitioner’s return is the sum of the wages reported on the forms w-2 listed above plus petitioner’s estimate of her earnings from the law firm taking into account unchallenged deductions her return lists her federal_income_tax liability as dollar_figure federal_income_tax withholdings of dollar_figure are applied against this liability resulting in a federal_income_tax of dollar_figure to be paid with her return no income_tax payment however was submitted with petitioner’s return statements contained in a letter attached to petitioner’s return suggest that petitioner might have been experiencing financial difficulties at the time her return was filed on date respondent assessed the income_tax_liability of dollar_figure reported on petitioner’s return plus a late payment penalty of dollar_figure and interest of dollar_figure the late payment penalty and interest take into account the federal_income_tax withholdings reported on petitioner’s return as it turned out petitioner underestimated and underreported her earnings from the law firm on date respondent reacting to information received from the law firm sent petitioner a notice of proposed changes to her return in that notice respondent proposed to increase - petitioner’s income by dollar_figure the amount reported on a form 1099-misc nonemployee compensation issued to petitioner by the law firm respondent further proposed that the increased income constituted net_earnings_from_self-employment by letter dated date petitioner disagreed with the adjustments proposed by respondent in that letter petitioner indicated that the income from the law firm was still in dispute and challenged respondent’s claim that she was self- employed during attached to her letter is a copy of a form ss-8 information for use in determining whether a worker is an employee for federal employment_taxes and income_tax_withholding no deficiency has been determined with respect to petitioner’s federal_income_tax although the timing is not entirely clear at some point after receipt of petitioner’s date letter respondent recognized that dollar_figure of the dollar_figure reported on the above-mentioned form_1099 had been included in the wages reported on petitioner’s return after further examination respondent also accepted petitioner’s claim that she was an employee of the law firm during and therefore not liable for any self-employment_tax petitioner was notified of respondent’s decision as to her employment status by letter dated date - thereafter in a form 1040x amended u s individual_income_tax_return dated date petitioner reported an increase in taxable_income of dollar_figure which includes the difference between her actual and estimated earnings from the law firm and a resultant additional income_tax_liability of dollar_figure no payment was submitted with the amended_return on date petitioner filed a form_843 claim_for_refund and request for abatement requesting abatement of interest on her federal_income_tax liability respondent concluded that the delay in payment of petitioner’s federal_income_tax liability was not attributable to a ministerial error on respondent’s part and therefore denied petitioner’s claim ina notice of final_determination dated date opinion subject_to exceptions not relevant here interest on an underpayment of income_tax begins to accrue on the due_date of the return for such tax and continues to accrue compounding daily until payment is made sec_6601 sec_6622 the commissioner may abate the assessment of interest with respect to a taxpayer’s federal_income_tax liability if the delay in a payment of such tax is attributable to an official or employee of the internal_revenue_service being erroneous or dilatory in performing a ministerial_act after the internal_revenue_service has contacted the taxpayer in writing with -- - respect to the tax and no significant aspect of such delay can be attributed to the taxpayer involved sec_6404 in accordance with the provisions of sec_6404 a taxpayer whose claim_for_abatement under sec_6404 has been denied may petition this court for a determination whether the commissioner’s failure to abate interest was an abuse_of_discretion in this case petitioner seeks abatement of interest with respect to a federal_income_tax liability assessed pursuant to amounts reported on her original and amended returns generally the relief provided by sec_6404 is not available under those circumstances as noted in the legislative_history of that section if a taxpayer files a return but does not pay the taxes due sec_6404 would not permit abatement of this interest regardless of how long the irs took to contact the taxpayer and request payment s rept 1986_3_cb_1 see also smith v commissioner tcmemo_2002_1 moreover petitioner has failed to demonstrate that the in sec_6404 was amended by sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the secretary to abate interest with respect to unreasonable error or delay resulting from managerial and ministerial acts this amendment however applies to interest accruing with respect to deficiencies or payments for tax years beginning after date this case involves petitioner’s tax_year therefore the amendment is inapplicable here 112_tc_19 n - delay in payment of her federal_income_tax liability is attributable to anything other than her own conduct she certainly has not demonstrated that the delay is attributable to an official or employee of respondent being erroneous or dilatory in performing a ministerial_act to the extent that petitioner suggests that the relevant delay is measured by the time it took for respondent to resolve the dispute involving her employment status we note that the determination of employee status involves the exercise of judgment and the proper application of federal tax and common_law sec_3121 117_tc_263 as such it is not a ministerial_act and cannot provide the requisite basis for abating interest under sec_6404 sec_301 2t b temporary proced admin regs fed reg date as we view the matter the interest that accrued on petitioner’s federal_income_tax as a result of any delay in the payment of that tax is simply put attributable to her failure for financial or other undisclosed reasons to pay such tax when due consequently petitioner is not entitled to an abatement of interest under sec_6404 with respect to her federal_income_tax it follows that respondent’s failure to abate such interest is not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
